EXECUTION VERSION

Exhibit 10.1

 

Portions of this exhibit indicated by bracketed asterisks have been omitted
because they are not material and would likely cause competitive harm to
EyePoint Pharmaceuticals, Inc. if publicly disclosed.

 

COMMERCIAL ALLIANCE AGREEMENT

THIS COMMERCIAL ALLIANCE AGREEMENT (this “Agreement”) effective as of August 1,
2020 (the “Effective Date”), is entered into between EyePoint Pharmaceuticals,
Inc., a Delaware corporation (“EyePoint”), having a place of business at 480
Pleasant Street, Suite B300, Watertown, Massachusetts 02472, and ImprimisRx, Llc
a Delaware limited liability company (“Imprimis” and together with EyePoint, the
“Parties” (with each being a “Party”)), having a place of business at 12264 El
Camino Real, Suite 350, San Diego, California 92130.  

WHEREAS, Imprimis intends to wind down and terminate its operations relating to
the manufacture and sale of Tri-moxi (as defined below) and is seeking an
alternative product to commercialize in the United States;

WHEREAS, EyePoint owns rights to the product known as Dexycu (as defined below)
in the United States and is seeking additional support for its promotional
efforts with respect thereto; and

WHEREAS, EyePoint wishes to engage Imprimis to perform, and Imprimis wishes to
perform, certain promotional activities for Dexycu in the United States, on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:

1.Definitions and Interpretation.

1.1Definitions.  For purposes of this Agreement, the terms defined in this
Section 1 have the respective meanings set forth below, and grammatical
variations have corresponding meanings:

1.1.1“Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  For the purposes of this definition, a Person shall be
regarded as in control of another Person if it owns, or directly or indirectly
controls, at least fifty percent (50%) of the voting stock or other ownership
interest of the other Person, or if it directly or indirectly possesses the
power to direct or cause the direction of the management and policies of the
other Person by any means whatsoever.

 

--------------------------------------------------------------------------------

 

1.1.2“Baseline Demand” means, with respect to a Customer and a period of time,
the Baseline Quarterly Amount for such Customer prorated for such period of
time.  

1.1.3“Baseline Period” means (a) with respect to the Group A Customers,
[***](the “Initial Baseline Months”), (b) with respect to the Group B Customers,
the period consisting of (i)  [***] full calendar months immediately following
the Effective Date and (ii)  [***] months of the Initial Baseline Months with
the highest Customer Demand for such Customer, and (c) with respect to any other
Customer, such other [***]period as determined by the Commercialization
Committee pursuant to Section 7.1.2.

1.1.4“Baseline Quarterly Amount” means, with respect to a Customer, the
aggregate Customer Demand for such Customer during the applicable Baseline
Period divided by two (2).  

1.1.5“cGMP” means the principles detailed in the United States Current Good
Manufacturing Practices (21 C.F.R. §§200, 211 and 600).

1.1.6“Change of Control” means, with respect to a Person: (a) any sale,
exchange, transfer, or issuance to or acquisition in one transaction or a series
of related transactions resulting in a Third Party controlling at least fifty
percent (50%) of the ownership interest of such Person, whether such sale,
exchange, transfer, issuance or acquisition is made directly or indirectly, by
merger or otherwise, or beneficially or of record; (b) a merger or consolidation
under applicable law of such Person, with a Third Party in which the
shareholders or equity holders of such Person, or any Affiliate that directly or
indirectly controls such Person, immediately prior to such merger or
consolidation do not continue to control the entity surviving or resulting from
such merger or consolidation; or (c) a sale or other disposition of all or
substantially all of the assets of such Person to which this Agreement relates,
to one or more Third Party(ies) in one transaction or a series of related
transactions.  For the purposes of this definition, a Person shall be regarded
as in control of another Person if it owns, or directly or indirectly controls,
at least fifty percent (50%) of the voting stock or other ownership interest of
the other Person, or if it directly or indirectly possesses the power to direct
or cause the direction of the management and policies of the other Person by any
means whatsoever.

1.1.7“Commercialization Committee” means the committee comprising
representatives of EyePoint and Imprimis described in Section 7.1.1.

1.1.8“Commercially Reasonable Efforts” means, in the case of either Party, with
respect to any Product, those efforts and resources that such Party would
typically devote to a product owned by it or to which it has rights of the type
it has hereunder, which is of similar market potential at a similar stage in its
development or product life, taking into account its relative potential safety
and efficacy, competitive position, pricing and launching strategy, proprietary
position and profitability and other relevant legal, medical, regulatory,
scientific or technical factors.  Notwithstanding the foregoing, the use of
Commercially Reasonable Efforts by a Party with respect to the promotion or
marketing, or solicitation of customers for, Products shall require the use of
efforts, standards and resources typically devoted by similarly situated
companies engaged in the sale of FDA approved pharmaceutical products.

2

--------------------------------------------------------------------------------

 

1.1.9“Confidential Information” means all information and data that (a) is
provided by one Party to the other Party or any of its Affiliates under this
Agreement, and (b) if disclosed in writing or other tangible medium is marked or
identified as confidential at the time of disclosure to the recipient, is
acknowledged at the time of disclosure to be confidential, or otherwise should
reasonably be deemed to be confidential.  Notwithstanding the foregoing,
Confidential Information of a Party shall not include that portion of such
information and data which, and only to the extent, the recipient can establish
by written documentation: (i) is known to the recipient as evidenced by its
written records before receipt thereof from the disclosing Party, (ii) is
disclosed to the recipient free of confidentiality obligations by a Third Party
who has the right to make such disclosure, (iii) is or becomes part of the
public domain through no fault of the recipient, or (iv) the recipient can
reasonably establish is independently developed by persons on behalf of
recipient without access to or use of the information disclosed by the
disclosing Party.

1.1.10“Customer Demand” means, with respect to a Customer during a given period
of time, the number of units of Product ordered by such Customer and shipped
from EyePoint, its Affiliate, or an EyePoint distributor during such period of
time.  

1.1.11“Customers” [***]

1.1.12“Dexycu” means the EyePoint product referred to by EyePoint as “Dexycu,”
which comprises nine percent (9%) dexamethasone intraocular suspension for
ophthalmic use, together with all modifications, improvements, and enhancements
thereto.

1.1.13“EW Healthcare Entities” means EW Healthcare Partners, L.P., a Delaware
limited partnership, and each of its Affiliates.

1.1.14“EyePoint Marks” means those certain trademarks, trade names, designs and
markings owned or licensed by EyePoint set forth on Exhibit A or designated from
time to time in writing by EyePoint as available for use by Imprimis under this
Agreement in connection with the promotion, marketing and solicitation of orders
for the Products in the Territory.

1.1.15“FDA” means the Food and Drug Administration of the United States or any
successor thereto.

1.1.16“GAAP” means United States generally accepted accounting principles.

1.1.17“Group A Customers” [***]

1.1.18“Group B Customers”[***].  

1.1.19“HIPAA” means the Health Insurance Portability and Accountability Act of
1996 and the rules and regulations promulgated under its authority.

1.1.20“Joint Steering Committee” means the committee comprising representatives
of EyePoint and Imprimis described in Section 7.2.1.

3

--------------------------------------------------------------------------------

 

1.1.21“Legal Manufacturer” means the Person with legal authority to design,
manufacture, package and label a product or device before it is placed on the
market, regardless of whether these operations are carried out by that Person
itself or on its behalf by another Person.

1.1.22“Marketing Materials” means, with respect to a Product, all advertising,
promotional, sales, social media and other related literature and materials for
such Product provided or approved from time to time by EyePoint after
consultation with Imprimis, each as modified in writing from time to time by
EyePoint in its sole discretion after consultation with Imprimis.  The
applicable Marketing Materials for any Product may be determined by EyePoint
after consultation with Imprimis with respect to specific Product, specific
Customer or the specific circumstances of any specific sale.

1.1.23“Minimum Sales Period” [***]

1.1.24“Minimum Year” means (a)  [***] of the Term and (b) beginning on
[***]thereafter during the Term.

1.1.25“Net Sales” means the aggregate gross sales of Product invoiced to Third
Party customers in the United States (or are Affiliates who are the end users of
such Product) by EyePoint or its Affiliates, less: (a) returns, credits,
allowances, discounts and rebates (including volume-based rebates) accrued with
respect to such customers, (b) an allowance for bad debts, and (c) fees actually
paid to distributors and specialty pharmacies for distribution of such Product,
in each case of (a) through (c), as determined in accordance with GAAP.

1.1.26“Net Selling Price” means the average price paid for a unit of Product by
all customers in the United States during a given period of time based on
EyePoint’s and its Affiliates’ net Product revenue reported in its financial
statements for such period divided by the total number of units of Product sold
by EyePoint and its Affiliates to its distributors during the corresponding
period.  Net product revenue will include deductions for (a) returns, credits,
allowances, discounts and rebates (including volume-based rebates) to the
account of such customers, (b) an allowance for bad debts, and (c) fees actually
paid to distributors and specialty pharmacies for distribution of such Product,
in each case of (a) through (c), as determined in accordance with GAAP.  For
avoidance of doubt, any Product shipped by EyePoint or its Affiliates or
distributors as samples are specifically excluded from this calculation.

1.1.27“Pass-Through Payment Status” means the designation of Dexycu by the
United States Centers for Medicare & Medicaid Services, or any successor
thereto, of “pass-through” payment status pursuant to Section 1833(t)(6) of the
Social Security Act or its related regulations.

1.1.28“Person” means an individual, corporation, partnership, trust, business
trust, association, joint stock company, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity not specifically listed herein.

1.1.29“Product” means Dexycu.

4

--------------------------------------------------------------------------------

 

1.1.30“Registration” means any registration, license, permit or governmental
approval or clearance necessary for the purchase, distribution, promotion,
marketing or sale of the Products in the Territory.

1.1.31“Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon), other than corporate income taxes or comparable taxes assessed on net
profits payable by Imprimis.

1.1.32“Territory” means the United States of America, together with its
territories and possessions.

1.1.33“Third Party” means any Person other than EyePoint, Imprimis and their
respective Affiliates.

1.1.34“Tri-moxi” means the Imprimis product referred to by Imprimis as
“Tri-moxi” and that includes as ingredients triamcinolone acetonide,
moxifloxacin hydrochloride and poloxamer 407.

1.2Interpretation.  The definitions of the terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include” and “contain” (and their variant forms) shall
be deemed to be followed by the phrase “without limitation.”  The word “will”
shall be construed to have the same meaning and effect as the word “shall.”  “US
Dollar” or “$” as used in this Agreement means the lawful currency of the United
States.  Any reference to any laws, codes or regulations herein shall be
construed as referring to such laws as from time to time enacted, repealed or
amended.  The words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof.  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Any
reference herein to any Person shall be construed to include the Person’s
permitted successors and assigns.  The headings used in this Agreement are for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement or any provision hereof.

2.Representations and Warranties.

2.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party as follows:

2.1.1Such Party is a duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized.

2.1.2Such Party (a) has the requisite power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder and (b) has
taken all necessary actions on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of such Party, and,
assuming the accuracy of the representations and warranties made by the other
Party in this Section 2.1.2, constitutes a legal, valid, binding obligation,
enforceable against such Party in accordance with its terms.

5

--------------------------------------------------------------------------------

 

2.1.3All necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by such Party in
connection with this Agreement have been obtained.

2.1.4The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder do not conflict with or violate any requirement of
applicable laws or regulations.

2.1.5There is no litigation pending or, to such Party’s knowledge, without
having made an independent investigation, threatened against such Party or any
of its Affiliates with respect to the transactions and activities contemplated
by this Agreement.

2.2Imprimis Representations and Warranties and Covenants.  Imprimis hereby
represents, warrants and covenants to EyePoint that: (a) as of the Effective
Date, the customers set forth on Exhibit B constitute [***]of Tri-moxi (by
revenue); (b) it has the requisite personnel, facilities, equipment, expertise,
experience and skill to perform its obligations hereunder; (c) it shall perform
its obligations hereunder in accordance with all applicable laws (including all
applicable FDA or other regulatory authority requirements), this Agreement and
generally accepted professional standards; (d) it shall, and its representatives
and agents shall, comply with applicable policies of EyePoint (which shall be
delivered and/or communicated to applicable Imprimis employees, representatives
and agents as promptly as practicable following the Effective Date) regarding
the proper conduct of its representatives and agents in their interactions with
customers; and (e) as of the Effective Date, it has unilaterally elected to wind
down the manufacture, promotion and sale of Tri-moxi.

2.3EyePoint Representations and Warranties and Covenants.  EyePoint hereby
represents, warrants and covenants to Imprimis that: (a) it shall perform its
obligations hereunder in accordance with, all applicable laws (including cGMP
and all applicable FDA or other regulatory authority requirements), this
Agreement and generally accepted professional standards; and (b) as of the
Effective Date, to the best of EyePoint’s knowledge after due inquiry, neither
Product nor any use thereof infringes, misappropriates or otherwise violates the
intellectual property rights of any Third Party.  Without limiting the
generality of clause (a) above, EyePoint hereby represents, warrants and
covenants to Imprimis that (i) EyePoint shall comply with the applicable
requirements with respect to the “discount” exception as set forth in 42 U.S.C.
§ 1320a-7b(b)(3)(A) or the “discount safe harbor” as set forth in 42 C.F.R. §
1001.952(h) and shall account for any applicable discounts, rebates or price
concessions to the extent required to comply with its price reporting
obligations, and (ii) Eyepoint shall take any customer rebates into account in
its calculation of the average sales price and Medicaid best price of Dexycu in
accordance with applicable regulations.  

2.4DISCLAIMERS.  WITH THE EXCEPTION OF THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS SECTION 2, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR WARRANTIES TO THE OTHER PARTY, EXPRESS OR IMPLIED.  EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL (INCLUDING ANY WARRANTY OF TITLE, MERCHANTABILITY,

6

--------------------------------------------------------------------------------

 

SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT) TO
THE EXTENT PERMITTED BY APPLICABLE LAW.

3.Appointment as Independent Agent.

3.1Appointment.  EyePoint hereby appoints Imprimis as a non-exclusive
independent agent of EyePoint and its Affiliates to promote and market Product
to, and to solicit orders for Product from, Customers solely in the Territory,
on the terms and conditions set forth in this Agreement.  Imprimis hereby
accepts such appointment.

3.2Sub-Agents.  Imprimis shall have the right to appoint or authorize sub-agents
under this Agreement only with EyePoint’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed.  Imprimis shall be responsible
for each such sub-agent’s compliance with all terms and conditions of this
Agreement applicable to Imprimis and shall be liable for any and all breaches by
such sub-agent thereof.

3.3Products.

3.3.1The rights granted to Imprimis hereunder relate solely to the Products on
the terms and conditions of this Agreement.  Imprimis shall have no right to
promote, market or solicit orders for any other EyePoint product unless
otherwise expressly approved in writing by EyePoint in its sole discretion.
Imprimis is not granted any right or license to sell or distribute Product.

3.3.2Neither Imprimis nor any of its Affiliates shall act as an agent or as a
legal representative of EyePoint or its Affiliates, and Imprimis and its
Affiliates shall not have any right or power to act for or bind EyePoint or its
Affiliates in any respect or to pledge its credit.  The detailed operations of
each Party and its Affiliates under this Agreement are subject to the sole
control and management of such Party and its Affiliates.

3.4Customer Inquiries.  From and after [***]days after the Effective Date, if
Imprimis receives a bona fide inquiry for sale of Product from a Third Party
that is not an existing Customer, Imprimis shall have the right to provide
written notice thereof to EyePoint, which notice shall identify the applicable
Third Party.  Such Third Party may be added as a Customer by the
Commercialization Committee, which shall also determine Baseline Period and
Baseline Quarterly Amount for such Customer, if any.  Notwithstanding anything
to the contrary herein, if (a) any such Third Party has not purchased at least
[***]units of Product in the [***]month period prior to Imprimis’ written notice
set forth above, (b) such Third Party is not added as a Customer by the
Commercialization Committee, and (c) such Third Party purchases Product within
[***]months after Imprimis’ written notice, then such Third Party shall
automatically be added as a Customer hereunder effective as of the date of such
written notice. For the avoidance of doubt, any Product inquiries received by
Imprimis from potential Customers prior to the end of such [***]day period, and
not previously included under the definition of “Customers” herein, may be
disclosed to EyePoint by written notice and addressed on a case-by-case basis by
the Commercialization Committee.  Notwithstanding the preceding sentence, in the
event a prospective Customer has commenced Product training with EyePoint prior
to or during such [***]day period, then EyePoint shall notify Imprimis promptly
in writing of such commencement of Product training; Imprimis

7

--------------------------------------------------------------------------------

 

shall then promptly disclose to EyePoint a written summary of communications
Imprimis is having or has had with such prospective Customer; and then the
status of such prospective Customer shall be addressed on a case-by-case basis
by mutual agreement of the Parties.

3.5No Rights or Licenses.  Only rights and licenses expressly granted herein
shall be of legal force and effect.  No license or other right shall be created
hereunder by implication, estoppel or otherwise.

3.6Pricing.  Notwithstanding any other provision of this Agreement, EyePoint
shall have sole decision-making authority with respect to the price of any
Product.  Further, for purposes of clarity and the avoidance of doubt, without
the express written consent of EyePoint, which EyePoint may withhold, condition
or refuse in its sole and absolute discretion, at no time shall Imprimis or its
Affiliates, representatives or agents, promote, create or establish bundled
offerings or package deals for the Product in combination with any other product
or service.  

3.7Limited Exclusivity.  EyePoint shall not knowingly or intentionally perform
any act that could reasonably conflict with EyePoint’s appointment of Imprimis
as an independent agent. In addition to and without limiting the generality of
the foregoing, EyePoint (a) shall not (and shall cause its Affiliates not to)
engage or appoint any Third-Party compounding pharmacy or outsourcing facility
(as defined and described in 21 U.S.C. §353a and §353b) as an independent sales
agent for Product in the Territory, and (b) shall not solicit, initiate or
encourage submission of proposals or offers from any Third-Party compounding
pharmacy or outsourcing facility to become an independent sales agent for
Product in the Territory. For the avoidance of doubt, this excludes any
contractual relationship EyePoint may have or may enter into with its customers
or distributors, or with third parties related to such relationships, such as
group purchasing organizations, from time-to-time.

3.8Non-Circumvention.  EyePoint shall not, knowingly or intentionally, do any of
the following:

3.8.1enter into any transaction with any sub-agent of Imprimis or of Imprimis’,
its Affiliate’s, or its sub-agent’s employees, contractors or consultants
similar to, in competition with, or which could have the effect of preventing
Imprimis from receiving the full benefit of the appointment under Section 3.1;

3.8.2solicit any of the foregoing to enter into any such a transaction; or

3.8.3induce, solicit, procure or otherwise encourage any of EyePoint’s
Affiliates or distributors to enter into any such transaction.

4.Covenants of Imprimis.

4.1Marketing, Promotion and Solicitation of Orders.

4.1.1Imprimis shall use Commercially Reasonable Efforts to cause Customers to
become customers for Product and to promote and market the Product in the
Territory and subject to and otherwise in accordance with the terms and
conditions of this Agreement. Imprimis shall dedicate no fewer of its sales
representatives, sub-agents and approved contractors on a full

8

--------------------------------------------------------------------------------

 

time basis with Product as their highest priority and primary promoted product
throughout the duration of the Term than may be reasonably necessary to cause
the Customers to become customers for Product.  Imprimis shall ensure that all
such sales representatives, sub-agents and approved contractors are trained by
Imprimis to be familiar with all appropriate requirements of this Agreement
which are relevant to their performance of their duties as a sales agent for the
Product.

4.1.2Imprimis shall not use any advertising, promotional or other sales
literature or materials to promote or market the Products other than the
Marketing Materials or other literature or materials expressly approved in
advance in writing by EyePoint.  Notwithstanding the foregoing, if EyePoint
provides Imprimis with electronic copies of any Marketing Materials, Imprimis
shall have the right to make copies thereof to the extent necessary to perform
its obligations under this Agreement. Imprimis shall not make any false or
misleading statement, or any representation or warranty, oral or written, to any
Third Party concerning the Products that is inconsistent with, in excess of, or
contrary to, the Marketing Materials or other literature or materials expressly
approved in advance in writing by EyePoint, or that is disparaging to the
Products, EyePoint or any of EyePoint’s Affiliates.  

4.1.3Imprimis shall adhere to EyePoint’s ordering and distribution system with
respect to all orders for the Products from Customers in the Territory that it
receives.

4.1.4If any Third Party makes an inquiry regarding a Product or its use,
Imprimis shall promptly address such matter in accordance with procedures and
other instructions provided in writing by EyePoint; provided, however, that
(a) if such inquiry specifically relates to customer service or product support
for a Product, Imprimis shall forward such inquiry to EyePoint; and (b) if such
inquiry relates to a warranty claim or other complaint related to a Product,
then Imprimis shall provide to EyePoint all information reasonably related
thereto.

4.2Reports.  At each meeting of the Commercialization Committee, Imprimis shall
report to EyePoint in writing as well as orally summarizing in reasonable detail
its and its approved sub-agents’ sales calls or other contacts with, and the
progress and development of Customers for the Products in the Territory.

4.3Warranty Claims.  Imprimis shall promptly notify EyePoint of each customer
warranty claim relating to a Product received by Imprimis.

4.4Recalls.  In the event of a Product incident, recall or field safety
corrective action initiated by or on behalf of EyePoint or by a regulatory
agency or court, following written notice thereof from EyePoint, Imprimis shall
reasonably cooperate with EyePoint in effecting the reporting of an incident or
the recall of the affected Products.  EyePoint shall be responsible, at its sole
expense, for conducting any recalls or field safety corrective actions
pertaining to the Products, and EyePoint shall reimburse Imprimis for all
out-of-pocket costs and expenses reasonably incurred by Imprimis in cooperating
with EyePoint pursuant to the terms of this Section 4.4, except to the extent
such costs and expenses result from Imprimis’ gross negligence, fraud or willful
misconduct.

9

--------------------------------------------------------------------------------

 

4.5Cooperation with EyePoint.  Imprimis shall provide such assistance as
reasonably requested by EyePoint in connection with all Registrations for the
Products, and all contacts with the applicable regulatory authorities in
connection therewith, reasonably required to permit Imprimis to promote and
market the Products to, and to solicit orders for the Products, from Customers
in the Territory pursuant to the terms of this Agreement.

5.Covenants of EyePoint.

5.1Training for Imprimis Personnel.  EyePoint shall provide Imprimis technical
and sales personnel with such training regarding the Products as EyePoint
customarily provides to its personnel.  Such training shall be conducted at such
reasonable times and places as mutually agreed by the Parties.

5.2Marketing, Promotion and Sales Support.  EyePoint, in collaboration with
Imprimis, shall support the marketing, promotion and sales of the Products by
Imprimis in the Territory by the following:

5.2.1EyePoint shall use Commercially Reasonable Efforts to maintain all
necessary Registrations and patent rights or other intellectual property rights
related to Product.

5.2.2EyePoint or its Affiliates shall provide Imprimis with (a) reasonable
access to and assistance of its technical, sales, and service personnel,
(b) reasonable technical information regarding Products, and (c) reasonable
product specialist detailing and sales support, in each case, as reasonably
necessary to support Imprimis detail calls regarding Products with Imprimis
existing or future Customers in the Territory, as EyePoint customarily provides
in the Territory, and without charge to Imprimis except as may be otherwise
mutually agreed in writing.

5.2.3EyePoint shall provide Imprimis with electronic or hard copies of Marketing
Materials, package inserts and labeling, and technical information regarding the
Products and their proper use.  

5.3Orders and Distributor Portal Access.  If Imprimis receives an order for
Product (from a Customer or other Third Party), it shall promptly transmit such
order to EyePoint through EyePoint’s authorized distributors for the Product for
acceptance or rejection.  EyePoint’s distributors shall have final authority to
accept or reject customer orders, subject to normal evaluation of
creditworthiness, contract coverage or other reasonable customer acceptance
measures as such EyePoint distributors may determine.  At no time shall Imprimis
have any power or authority to accept or reject orders on behalf of EyePoint or
the authorized distributors of EyePoint, nor shall Imprimis represent explicitly
or implicitly to any Third Party that it has such authority.  With respect to
Customers, EyePoint shall provide Imprimis with access to its distributors’
electronic ordering, inventory, and sales portals for the Product, and to the
extent such access is unavailable, EyePoint shall notify Imprimis in writing of
such acceptance of Customer orders within fifteen (15) days after receipt
thereof.

5.4Inventory.  Promptly after Imprimis’ reasonable request from time to time,
EyePoint shall disclose to Imprimis the current inventory of Product held by
EyePoint’s distributors.  EyePoint shall use Commercially Reasonable Efforts to
ensure that its distributors maintain inventory of Product sufficient to meet
anticipated customer demand for Product.  

10

--------------------------------------------------------------------------------

 

Imprimis shall provide to EyePoint, on a quarterly basis, a rolling twelve-month
forecast of projected sales of Product to Customers.

5.5Quarterly Reports.  Promptly after the end of each calendar quarter during
the term of the Agreement, EyePoint shall provide Imprimis with a report setting
forth in such detail as reasonably requested by Imprimis the volume of Product
sales for such quarter for each Customer of Product.

5.6Sale and Shipment.  With respect to each order for Product by a Customer
accepted by an EyePoint distributor, EyePoint shall use Commercially Reasonable
Efforts to ensure that such distributor (or any other distributor) sells and
ships (or cause to sell and ship) such Product to such Customer in accordance
with such order.

5.7Warranty Claims and Returns.  As between the Parties, EyePoint shall be
responsible for all warranty claims and returns for Products.  

5.8Registrations.  EyePoint shall be solely responsible for obtaining and
maintaining any Registrations, in the name of EyePoint, that may be necessary to
permit the promotion, marketing and sale of the Products in the
Territory.  EyePoint shall own and maintain all regulatory filings and
Registrations for the Products in its own name, shall be the Legal Manufacturer
of the Products, and shall be responsible for and act as the sole point of
contact with the applicable regulatory authorities in connection therewith.  

5.9Pass-Through Status.  EyePoint shall use Commercially Reasonable Efforts to
maintain Pass-Through Payment Status, and, if Pass-Through Payment Status
ceases, EyePoint shall promptly notify Imprimis in writing thereof.

6.[***].

7.Governance.

7.1Commercialization Committee.

7.1.1The Commercialization Committee shall comprise one (1) representative of
EyePoint and one (1) representative of Imprimis, each with appropriate decision
making authority on behalf of such Party.  Each Party shall appoint its
representative to the Commercialization Committee prior to the first meeting
thereof, and may substitute its representative from time to time, in its sole
discretion, effective upon written notice to the other Party of such change, but
shall use commercially reasonable efforts to maintain stability of
Commercialization Committee representation.

7.1.2The purpose of the Commercialization Committee under this Agreement shall
be (a) to facilitate the exchange of information between the Parties, (b) to
review and discuss the activities of the Parties under this Agreement, (c) to
review, consider and make recommendations for modifications to the Marketing
Materials, (d) to add Third Parties referred under Section 3.4 as Customers to
this Agreement and to determine the Baseline Period for such Customers pursuant
to criteria mutually agreed by the Parties in writing, and (e) to review other
information relating to Products.

11

--------------------------------------------------------------------------------

 

7.1.3The Commercialization Committee shall meet at such places or in such forms
(such as by telephone conference) as determined by mutual agreement of the
Parties.  Each Party may permit such visitors to a meeting of the
Commercialization Committee as mutually agreed by the Parties prior to such
meeting; provided, that a Party may require each such visitor to execute an
appropriate confidentiality agreement.  Each Party shall be responsible for its
own costs in connection with the meetings of the Commercialization
Committee.  The representative of each Party shall be entitled to one (1)
vote.  Except as expressly provided herein, each determination or other action
of the Commercialization Committee shall require unanimous approval by the
representatives of both Parties.  If the Commercialization Committee is unable
to reach such unanimous approval, then each Party shall have the right to
escalate the applicable issue to the Joint Steering Committee upon written
notice to the other Party.

7.1.4The first meeting of the Commercialization Committee shall occur within
two (2) business days after the Effective Date.  Thereafter, for the first
thirty (30)-day period following the Effective Date, the Commercialization
Committee shall meet weekly.  After such thirty (30)-day period, the
Commercialization Committee shall meet no less frequently than monthly.

7.1.5Within ten (10) days after each Commercialization Committee meeting, a
Commercialization Committee representative of one of Parties, on an alternating
basis, shall prepare and provide to each Party a copy of the minutes of such
meeting which shall set forth, in reasonably specific detail, the discussions
and any approval, determination or other action agreed to by all of the members
of the Commercialization Committee.  Such minutes shall be subject to the
reasonable comment and approval by the other Party.

7.2Joint Steering Committee.

7.2.1The Joint Steering Committee shall comprise an equal number of
representatives of EyePoint and of Imprimis, as determined by mutual agreement
of the Parties.  Initially, the Joint Steering Committee shall comprise one (1)
C-suite executive of EyePoint as EyePoint’s representative and one (1) board
member or C-suite executive of Imprimis as Imprimis’ representative.  Each Party
shall appoint its representative to the Joint Steering Committee prior to the
first meeting thereof, and from time to time may substitute its representative
with another C-suite executive decision maker of such Party, in its sole
discretion, effective upon written notice to the other Party of such change, but
shall use commercially reasonable efforts to maintain stability of Joint
Steering Committee representation.

7.2.2The purpose of the Joint Steering Committee under this Agreement shall be
(a) to resolve disputes of the Commercialization Committee, (b) to oversee the
Commercialization Committee and otherwise review and discuss the activities of
the Parties under this Agreement and (c) from time to time, to establish
subcommittees to oversee particular projects or activities under this
Agreement.  Any subcommittee shall be constituted and shall operate as
determined by the Joint Steering Committee.

7.2.3The Joint Steering Committee shall meet at such places or in such forms
(such as by telephone conference) as determined by mutual agreement of the
Parties.  Each Party may permit such visitors to a meeting of the Joint Steering
Committee as mutually agreed by the

12

--------------------------------------------------------------------------------

 

Parties prior to such meeting.  Each Party shall be responsible for its own
costs in connection with the meetings of the Joint Steering Committee.  The
representative of each Party shall be entitled to one (1) vote.  Except as
expressly provided herein, each determination or other action of the Joint
Steering Committee shall require unanimous approval by the representatives of
both Parties.   [***].

7.2.4The Joint Steering Committee shall meet no less frequently than quarterly.

7.2.5Within ten (10) days after each Joint Steering Committee meeting, a Joint
Steering Committee representative of one of Parties, on an alternating basis,
shall prepare and provide to each Party a copy of the minutes of such meeting
which shall set forth, in reasonably specific detail, the discussions and any
approval, determination or other action agreed to by all of the members of the
Joint Steering Committee.  Such minutes shall be subject to the reasonable
comment and approval by the other Party.

8.Financial Terms and Conditions.

8.1Remittance Amount.  EyePoint shall calculate a remittance amount,
representing a sales commission to Imprimis, for each calendar quarter based on
the following formula:   [***].  This calculation will be prepared separately
for Group A Customers, Group B Customers and any future Customers added by the
Commercialization Committee. For clarity, for a Customer added to this Agreement
during a calendar quarter, “A” will include only that portion of Customer Demand
for that portion of such quarter that such Customer constitutes a Customer
hereunder, and “B” will include only the corresponding Baseline Demand for such
portion of such quarter for such Customer.

8.2Reports.  Within twenty-one (21) days after the end of each calendar quarter
during the term of this Agreement, EyePoint shall deliver to Imprimis a report
estimating in reasonable detail for such calendar quarter a calculation of the
applicable Remittance Amount, including the Customer Demand and Baseline
Quarterly Amount for each Customer.  

8.3Payment Terms.  

8.3.1The Remittance Amount shown to have accrued by each report provided for
under Section 8.2 shall be due within [***]after the end of the applicable
calendar quarter other than the last calendar quarter in each applicable
calendar year.  A prepayment of a portion of the Remittance Amount shall be made
in accordance with Section 8.3.2.

8.3.2Within thirty (30) days after the end of each applicable calendar quarter,
EyePoint shall pay to Imprimis a prepayment of a portion of the Remittance
Amount for such calendar quarter equal to the Remittance Amount for the
immediately preceding calendar quarter divided by three (3). Notwithstanding the
preceding sentence, there shall be no prepayment of the Remittance Amount for a
particular quarter if the Remittance Amount for such calendar quarter is lower
than the calculated prepayment. The Parties shall discuss in good faith on an
annual basis any potential adjustments to the foregoing prepayment amount based
on EyePoint’s then calculated receivables days outstanding.

13

--------------------------------------------------------------------------------

 

8.3.3EyePoint shall have the right to reasonably estimate the Customer Demand
and Net Selling Price for purposes of its payment and reporting obligations
under Section 8.2 and this Section 8.3 determined in good faith based on the
most current data then available to EyePoint; provided, however, that EyePoint
shall substitute the actual value for such Customer Demand, recalculate the
Remittance Amount, and update its report under Section 8.2 prior to or by the
following annual reconciliation set forth in Section 8.4.

8.4Annual Reconciliation.  Within one hundred twenty (120) days after the end of
each calendar year, EyePoint will conduct a final calculation of the full
calendar year Remittance Amount.  Such calculation will be based on the Net
Selling Price and the Customer Demand (each, as calculated for the full calendar
year).  If the Remittance Amount actually paid is less than the amount
calculated pursuant to such annual review process, then EyePoint shall promptly
pay to Imprimis an amount equal to such underpayment.  If the Remittance Amount
actually paid is greater than the amount calculated pursuant to such annual
review process, then EyePoint may reduce the amount of the Remittance Amount
payable pursuant to Section 8.3.1 or direct Imprimis to (and Imprimis shall
promptly) pay to EyePoint an amount equal to such overpayment.

8.5Records Retention. For a period of two (2) years after payment of the
applicable Remittance Amount, EyePoint shall, and shall cause its Affiliates to,
keep and maintain complete and accurate books and records pertaining to
calculation of Customer Demand, Net Selling Price, Net Sales and the Remittance
Amount, and in sufficient detail to confirm the accuracy of the calculations of
Customer Demand, Net Selling Price and the Remittance Amount payments hereunder.

8.6Audits.  Upon the written request of Imprimis and not more than once in each
calendar year, EyePoint shall permit an independent certified public accounting
firm selected by Imprimis and reasonably acceptable to EyePoint, at Imprimis’
expense, to have access during normal business hours to such of the financial
records of EyePoint associated with this Agreement as may be reasonably
necessary to verify the accuracy of the Remittance Amount reports hereunder for
the eight (8) calendar quarters immediately prior to the date of such
request.  If such accounting firm concludes that additional amounts were owed
during the audited period, EyePoint shall pay such additional amounts within
thirty (30) days after the date Imprimis delivers to EyePoint such accounting
firm’s written report so concluding.  The fees charged by such accounting firm
shall be paid by Imprimis; provided, however, if the audit discloses that the
Remittance Amount payable by EyePoint for such period are more than one hundred
five percent (105%) of the Remittance Amount actually paid for such period, then
EyePoint shall pay the reasonable fees and expenses charged by such accounting
firm.  Imprimis shall cause its accounting firm to retain all financial
information subject to review under this Section 8.6 in strict
confidence.  Imprimis shall treat all such financial and other disclosed
information as EyePoint’s confidential information and shall not disclose such
financial information to any Third Party or use it for any purpose other than as
specified in this Section 8.6.

9.Limited Warranty. THE LIMITED WARRANTY FOR A PRODUCT SHALL BE ONLY AS SET
FORTH ON THE INSERT ACCOMPANYING THE APPLICABLE PRODUCT.  For the avoidance of
doubt, Imprimis never takes legal title to any Product under this Agreement, and
any Product warranty matters as between EyePoint and its customers are under the
control and responsibility of EyePoint.

14

--------------------------------------------------------------------------------

 

10.Confidentiality.

10.1Confidential Information.  During the term of this Agreement, and for a
period of ten (10) years following the expiration or earlier termination hereof,
each Party shall maintain in confidence all Confidential Information of the
other Party or its Affiliates (including all Confidential Information disclosed
prior to the term of this Agreement pursuant to a written confidentiality
agreement between the Parties), and shall not use, disclose or grant the use of
the Confidential Information of the other Party except on a need-to-know basis
to those directors, officers, employees, consultants or permitted assignees, to
the extent such use or disclosure is reasonably necessary in connection with
such Party’s activities as expressly authorized by this Agreement.  To the
extent that disclosure is authorized by this Agreement, prior to disclosure,
each Party hereto shall obtain agreement of any such Person to hold in
confidence and not make use of the Confidential Information of the other Party
for any purpose other than those permitted by this Agreement.  Each Party shall
notify the other promptly upon discovery of any unauthorized use or disclosure
of the Confidential Information of the other Party.

10.2Terms of this Agreement.  Except as otherwise provided in this Section 10,
during the term of this Agreement and for a period of ten (10) years thereafter,
neither Party shall disclose any terms or conditions of this Agreement to any
Third Party without the prior consent of the other Party; provided, however,
that a Party may disclose the terms and conditions of this Agreement, (a) in
confidence on a need-to-know basis to its legal and financial advisors to the
extent such disclosure is reasonably necessary, (b) in confidence in connection
with the enforcement of this Agreement or rights under this Agreement, and
(c) to a Third Party in confidence in connection with an actual or proposed
(i) equity investment in, or a strategic alliance with, such Party or
(ii) Change of Control of such Party.  Notwithstanding the foregoing, prior to
execution of this Agreement, the Parties have agreed in writing upon the
substance of information that can be used to describe the terms of this
transaction, and each Party may disclose such information, as modified by mutual
agreement from time to time, without the other Party’s consent.

10.3Permitted Disclosures.  The confidentiality obligations contained in this
Section 10 shall not apply to the extent that a Party is required (a) in the
reasonable opinion of such Party’s legal counsel, to disclose information by
applicable law, regulation, rule (including rule of a stock exchange or
automated quotation system), order of a governmental agency or a court of
competent jurisdiction or legal process, including tax authorities, or (b) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a product; provided, in either case ((a) or (b)),
that, to the extent practicable, such Party shall provide written notice thereof
to the other party and sufficient opportunity to object to any such disclosure
or to request confidential treatment thereof.  Notwithstanding anything to the
contrary herein, each Party may disclose the terms and conditions of this
Agreement to any Person with whom such Party has, or is proposing to enter into,
a business relationship related to Product, as long as such Person has entered
into a confidentiality agreement with such Party.

11.Intellectual Property Rights.

11.1Patent Rights.  EyePoint does not, either expressly or impliedly, grant any
licenses to Imprimis under any patents owned or otherwise controlled by EyePoint
or under which EyePoint

15

--------------------------------------------------------------------------------

 

has any rights, except the right to promote, market and solicit orders for the
Products on the terms and subject to the conditions of this Agreement.

11.2EyePoint Marks.  Subject to the terms and conditions of this Agreement and
any reasonable use policy that may be provided in writing by EyePoint to
Imprimis from time to time, EyePoint hereby grants to Imprimis a non-exclusive
license (with the limited right to grant sublicenses to authorized sub-agents)
to use the EyePoint Marks solely in connection with the promotion, marketing and
soliciting orders for the Products in the Territory on the terms and subject to
the conditions of this Agreement.  Any goodwill associated with the EyePoint
Marks affixed or applied or used in connection with the Products shall accrue to
the sole benefit of EyePoint.  

11.3Copyrights.

11.3.1Imprimis hereby acknowledges that EyePoint or a Third Party has claimed,
or may claim, copyright protection with respect to certain parts of the Products
and the labels, inserts, studies, publications, Marketing Materials, promotional
materials, and other materials related to the Products.  Imprimis shall not
knowingly take any action which is in any way inconsistent with EyePoint’s or
such Third Party’s claim of copyright protection with respect to such items.

11.3.2For clarity, nothing contained in this Section 11.3 shall prohibit
Imprimis from copying and distributing to its sales representatives or in
connection with its commercialization of Products hereunder Marketing Materials
or materials prepared by or on behalf of EyePoint for the purpose of fulfilling
Imprimis’ obligations under this Agreement, in each case, to the extent
permitted hereunder.  EyePoint hereby grants Imprimis a non-exclusive,
royalty-free license (with the right to grant sublicenses to permitted
sub-agents) to use, copy, display and distribute such materials solely for the
purpose of fulfilling Imprimis’ obligations under this Agreement.

12.Indemnity.

12.1By EyePoint.  EyePoint shall defend, indemnify and hold harmless Imprimis,
its sub-agents, its and their respective Affiliates, and its and their
respective directors, officers, employees and agents from and against all
losses, liabilities, damages and expenses (including reasonable attorneys’ fees
and costs) (“Liabilities”) resulting from any claims, demands, actions or other
proceedings by any Third Party (“Third-Party Claim”) to the extent resulting
from (a) the breach of any representation, warranty or covenant of EyePoint
under this Agreement; (b) the use by any purchaser of, or any defect in, the
Products, (c) the infringement, misappropriation or other violation of any
intellectual property rights of a Third Party by or in connection with the
Products; (d) the negligence or willful misconduct of EyePoint or any of its
Affiliates in the performance of its obligations under this Agreement; (e) any
fraud or misrepresentations by EyePoint; (f) the authorized use of the EyePoint
Marks under this Agreement; or (g) any violation by EyePoint (or any of its
directors, officers, employees, distributors or agents) of any applicable laws,
regulations or court orders; provided, however, that the foregoing indemnity
obligation shall not apply to the extent that any Liability arises from, is
based on, or results from any matter set forth in Section 12.2 for which
Imprimis has an indemnification obligation.

16

--------------------------------------------------------------------------------

 

12.2By Imprimis.  Imprimis shall defend, indemnify and hold harmless EyePoint,
its Affiliates, and their respective directors, officers, employees and agents,
from and against all Liabilities resulting from any Third-Party Claim to the
extent resulting from (a) the breach of any representation, warranty or covenant
of Imprimis under this Agreement; (b) the negligence or willful misconduct of
Imprimis or any of its Affiliates, including its sales representatives, in the
performance of its obligations under this Agreement; (c) any fraud or
misrepresentations by Imprimis, or (d) any violation by Imprimis (or any of its
directors, officers, employees or agents) of any applicable laws, regulations or
court orders, provided, however, that the foregoing indemnity obligation shall
not apply to the extent that any Liability arises from, is based on, or results
from any matter set forth in Section 12.1 for which EyePoint has an
indemnification obligation.

12.3Procedure. A Party seeking indemnification (the “Indemnitee”) shall promptly
notify the other Party (the “Indemnifying Party”) in writing of a Third-Party
Claim; provided, that an Indemnitee’s failure to give such notice or delay in
giving such notice shall not affect such Indemnitee’s right to indemnification
under this Section 12 except to the extent that the Indemnifying Party has been
prejudiced by such failure or delay.  The Indemnifying Party shall have the
right to control the defense of all indemnification claims hereunder.  The
Indemnitee shall have the right to participate at its own expense in the
Third-Party Claim with counsel of its own choosing.  The Indemnifying Party
shall consult with the Indemnitee in good faith with respect to all
non-privileged aspects of the defense strategy.  The Indemnitee shall cooperate
with the Indemnifying Party as reasonably requested at the Indemnifying Party’s
sole cost and expense.  The Indemnifying Party shall not settle or otherwise
consent to an adverse judgment in any such Third-Party Claim that diminishes the
rights or interests of the Indemnitee without the prior express written consent
of the Indemnitee, which consent shall not be unreasonably withheld, conditioned
or delayed.

13.Term and Termination.

13.1Term.  Unless terminated earlier, or extended, pursuant to this Agreement or
by mutual written agreement of the Parties, this Agreement shall commence on the
Effective Date and shall expire on fifth (5th) anniversary thereof (the “Term”).

13.2Termination for Convenience. From and after August 1, 2021, provided that
Imprimis has used Commercially Reasonable Efforts to market and promote Product
to all Customers, Imprimis may terminate this Agreement for any reason or no
reason upon twelve (12) months’ prior written notice of termination to
EyePoint.  For the avoidance of doubt, the earliest date of termination possible
pursuant to this Section 13.2 is July 31, 2022.  Should Imprimis exercise this
provision, no sales commissions, calculated as a Remittance Amount, will be
payable for sales beyond the date of termination.

13.3End of Pass-Through Payment Status.  If Pass-Through Payment Status ceases,
then either Party may terminate this Agreement by providing ninety (90) days’
prior written notice of termination to the other Party promptly after the end of
the calendar quarter in which Pass-Through Payment Status ceases.

17

--------------------------------------------------------------------------------

 

13.4Termination for Cause.

13.4.1A Party may terminate this Agreement upon or after any material breach of
this Agreement by the other Party if the other Party has not cured such breach
within sixty (60) days after written notice thereof from the non-breaching
Party.

13.4.2If Imprimis fails to achieve bona fide Customer orders for quantities of
Product to achieve the minimum sales level within the applicable minimum period
(each as set forth in the table below), then EyePoint shall have the right to
terminate this Agreement by providing sixty (60) days’ prior written notice of
termination to Imprimis within sixty (60) days after the end of such period:

Minimum Period

Minimum Sales Level (Customer Demand in excess of Baseline Demand for such
period)

First Minimum Year

[***]

First Minimum Sales Period

[***]

Each subsequent Minimum Sales Period during the Term

[***]

 

13.5Change of Control.  If EyePoint undergoes a Change of Control, other than a
Change of Control that results in an EW Healthcare Entity directly or indirectly
controlling EyePoint, then EyePoint may terminate this Agreement by providing
ninety (90) days’ prior written notice of termination to Imprimis within
thirty (30) days after such Change of Control.

13.6Effect of Expiration or Termination.

13.6.1Expiration or termination of this Agreement shall be without prejudice to
any rights which shall have accrued to the benefit of a Party prior to such
expiration or termination.  In addition and without limiting the foregoing,
Sections 2.4, 4.3, 4.4, 5.7, 9, 10, 12, 13.6 and 14 will survive any expiration
or termination of this Agreement, and, unless a later survival end date is
specified elsewhere in this Section 13.6, Sections 8.5 and 8.6 shall survive for
a period of five (5) years after expiration or termination.  

13.6.2If Imprimis terminates this Agreement pursuant to Section 13.4.1, then
Section 8 (other than Sections 8.5 and 8.6) shall additionally survive until the
fifth (5th) anniversary of the Effective Date, and Sections 8.5 and 8.6 shall
survive until the seventh (7th) anniversary of the Effective Date.

13.6.3If EyePoint terminates this Agreement pursuant to Section 13.4.2, then
Section 8 (other than Sections 8.5 and 8.6) shall not survive after termination
and all payments under Section 8 expire on the date of termination, and
Sections 8.5 and 8.6 shall survive for a period of three (3) years after
termination.

18

--------------------------------------------------------------------------------

 

13.6.4If Imprimis terminates this Agreement pursuant to Section 13.2 all
payments under Section 8 expire on the date of termination.  Further section
13.5 will not apply if Imprimis terminates pursuant to Section 13.2.

13.6.5If EyePoint terminates this Agreement pursuant to Section 13.5, then
Section 8 (other than Sections 8.5 and 8.6) shall additionally survive until the
fifth (5th) anniversary of the Effective Date, and Sections 8.5 and 8.6 shall
survive until the seventh (7th) anniversary of the Effective Date, except that
the Remittance Percentages set forth in Section 8.1 shall equal the applicable
percentage(s) for the applicable period(s) as set forth in the table below
instead of [***]:

Calendar Year of Termination

Remittance Percentage

2021, 2022, or 2023

[***]for the twelve (12)-month period commencing on termination

[***]for the following twelve (12)-month period

[***]thereafter until the fifth (5th) anniversary of the Effective Date

2024

[***]for the twelve (12)-month period commencing on termination

[***]thereafter until the fifth (5th) anniversary of the Effective Date

2025

[***]until the fifth (5th) anniversary of the Effective Date

13.6.6Except as otherwise expressly set forth in this Agreement, promptly upon
the expiration or earlier termination of this Agreement, each Party shall return
to the other Party all tangible items regarding the Confidential Information of
the other Party and all copies thereof, provided, however, that each Party shall
have the right to retain one (1) copy for its legal files for the sole purpose
of determining its obligations hereunder and for purposes of exercising any
rights that survive expiration or termination hereunder.

14.Miscellaneous.

14.1HIPAA Requirements.  Without limiting the generality of anything set forth
in this Agreement, each Party shall comply with all applicable regulations
promulgated under HIPAA, including the federal privacy regulations contained in
45 C.F.R. Parts 160 and 164, the federal security standards contained in 45
C.F.R. Part 142, and the federal standards for electronic transactions contained
in 45 C.F.R. Parts 160 and 162 (the “HIPAA Requirements”).  Each Party shall not
use or further disclose any protected health information as described in the
HIPAA Requirements, other than as permitted by HIPAA Requirements and the terms
of this Agreement.  Each Party shall make its internal practices, books, and
records relating to the use and disclosure of Protected Health Information (as
defined in HIPAA) available to the Secretary of Health and Human Services to the
extent required for determining compliance with the HIPAA Requirements.

19

--------------------------------------------------------------------------------

 

14.2Conduct of Business.  Each of Imprimis and EyePoint shall use Commercially
Reasonable Efforts to conduct its business in a manner that reflects favorably
on the reputation of each of EyePoint and Imprimis, respectively; provided, that
this shall not limit a Party’s ability to fully exercise its rights under this
Agreement.

14.3Compliance with Laws.  Each of EyePoint and Imprimis shall comply with any
and all governmental laws, regulations and orders applicable to the
Registration, promotion, marketing, sale and distribution of the Products in the
Territory and to relationships with health care professionals, including, with
respect to Imprimis, any requirement to be registered as EyePoint’s independent
agent with any governmental authority.    

14.4Insurance.  Each Party shall maintain self-insurance or general commercial
liability insurance, including contractual liability insurance and product
liability insurance against claims regarding its activities contemplated by this
Agreement, in each case in such amounts as it customarily maintains for similar
products and activities.  Each Party shall maintain such insurance during the
term of this Agreement and thereafter for so long as it maintains insurance for
itself covering such activities.

14.5Expenses.  Each of Imprimis and EyePoint shall be responsible for all of its
own expenses and employees in connection with its activities contemplated by
this Agreement.  Neither Imprimis nor EyePoint shall incur any expense
chargeable to such other Party, except as may be specifically authorized in
advance in writing in each case by such other Party.

14.6Entire Agreement.  This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof.  The Exhibits attached hereto
constitute part of this Agreement.  All express or implied representations,
agreements and understandings with respect to the subject matter hereof, either
oral or written, heretofore made are expressly superseded by this Agreement.  

14.7Amendments.  No amendment or modification of the terms of this Agreement
shall be binding on either Party unless reduced to writing and signed by an
authorized officer of the Party to be bound.

14.8Waiver.  No waiver by one Party of the other Party’s obligations, or of any
breach or default hereunder by any other Party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the Party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other Party.

14.9Further Assurances.  EyePoint and Imprimis each shall perform any and all
further acts and execute and deliver any and all further documents and
instruments that may be necessary to carry out the provisions of this Agreement.

14.10Notices.  Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties to the other shall be in
writing and addressed to such other Party at its address indicated below, or to
such other address as the addressee shall have last furnished in writing to the
addressor, and shall be effective upon receipt by the addressee.

20

--------------------------------------------------------------------------------

 

If to EyePoint:EyePoint Pharmaceuticals, Inc.

480 Pleasant Street, Suite B300

Watertown, Massachusetts 02472

Attention:  Chief Executive Officer

If to Imprimis:ImprimisRx, LLC

12264 El Camino Real, Suite 350

San Diego, California 92130

Attention:  President

14.11Assignment.  Except as otherwise expressly provided under this Agreement,
neither this Agreement nor any right or obligation hereunder may be assigned or
otherwise transferred (whether voluntarily, by operation of law or otherwise),
without the prior express written consent of the other Party, provided, however
that either Party may, without such consent, assign this Agreement and its
rights and obligations hereunder in whole or in part (i) to an Affiliate of such
Party, or (ii) in connection with the Change of Control of such Party or to a
Third Party successor of such Party to all or substantially all of the business
to which this Agreement relates, whether in a merger, sale of stock, sale of
assets or other transaction.  Any permitted assignee shall assume all
obligations of its assignor under this Agreement.  Any purported assignment or
transfer in violation of this Section 14.11 shall be void.

14.12Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof, and shall not be governed by the United
Nations Convention on Contracts for the International Sale of Goods.

14.13Dispute Resolution.  Any and all disputes or claims arising from or out of
this Agreement shall be litigated exclusively before a court of the State of
Delaware or, if subject matter jurisdiction exists, the United States District
Court for the District of Delaware. Each Party hereby irrevocably and
unconditionally consents to the exclusive personal jurisdiction and service of,
and venue of, any such court, and further irrevocably and unconditionally waives
and agrees not to plead or claim that any action, lawsuit or proceeding brought
in any such court has been brought in an inconvenient forum.  Any judgment
issued by such a court may be enforced in any court having jurisdiction.

14.14LIMITATION OF LIABILITY.  WITHOUT LIMITING THE RIGHTS OR REMEDIES OF THE
PARTIES REGARDING (A) THE OBLIGATIONS TO INDEMNIFY, DEFEND AND HOLD HARMLESS
PURSUANT TO SECTION 12, (B) A BREACH OF THE CONFIDENTIALITY OBLIGATIONS PURSUANT
TO SECTION 10, OR (C) A CLAIM ARISING OUT OF FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE OR NOT, ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF
SUCH DAMAGES.  

14.15Severability.  If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, then (a) such invalidity, illegality or
unenforceability shall not affect any other

21

--------------------------------------------------------------------------------

 

provision of this Agreement or invalidate or render unenforceable such provision
in any other jurisdiction, and (b) such provision, in such jurisdiction, shall
be replaced by a valid, legal and enforceable provision that best reflects the
Parties’ intent for such first provision.

14.16Independent Contractors.  Each Party hereby acknowledges that the Parties
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency.  Neither Party
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior consent of the other Party to do so.

14.17Waiver.  The waiver by a Party of any right hereunder, or the failure to
perform or of a breach by the other Party, shall not constitute a waiver of any
other right hereunder or of any other breach or failure by the other Party
whether of a similar nature or otherwise.

14.18Force Majeure.  A Party shall neither be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any obligation under this
Agreement to the extent, and for so long as, such failure or delay is caused by,
or results from, causes beyond the reasonable control of such Party, regardless
of whether such cause is foreseeable as of the Effective Date or thereafter,
including fire, floods, embargoes, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, national or regional emergency, epidemic or
pandemic (including COVID-19), and omissions or delays in acting by any
governmental authority or the other Party.   [***].

14.19Taxes.

14.19.1EyePoint will make all payments to Imprimis under this Agreement without
deduction or withholding for Taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

14.19.2Any Tax required to be withheld on amounts payable under this Agreement
will be paid by EyePoint on behalf of Imprimis to the appropriate governmental
authority, and EyePoint shall furnish Imprimis with proof of payment of such
Tax.  Any such Tax required to be withheld will be an expense of and borne by
Imprimis.

14.19.3EyePoint and Imprimis will cooperate with respect to all documentation
required by any Taxing authority or reasonably requested by EyePoint to secure a
reduction in the rate of applicable withholding Taxes.  Promptly after the
Effective Date, Imprimis will deliver to EyePoint an accurate and complete
Internal Revenue Service Form W-9.

14.20Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

EYEPOINT PHARMACEUTICALS, INC.

By:/s/Nancy Lurker

Name: Nancy Lurker

Title: President & CEO

ImprimisRx, LLC

By:/s/John Saharek

Name: John Saharek

Title: President

 

 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

List of Trademarks

 

[***]

 

 

 

 

 

 

 

 

A-1

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

GROUP A CUSTOMERS

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

B-1




B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Group B Customers

 

[***]

 

 